           Case 1:20-cv-00520-NONE-JLT Document 20 Filed 04/15/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   EDWARD BEENAU,                                      CASE NO. 1:20-cv-00520-NONE-JLT
12                    Plaintiff,                         ORDER LIFTING STAY
13            vs.
14   USAA SAVINGS BANK,
15                    Defendant.
16

17            The Court granted the parties’ stipulation to stay the action to allow the United States Supreme
18   Court to decide Facebook, Inc., v. Duguid, Case No. 19-511. (Doc. 17) That has occurred. (Doc. 18)
19
     Thus, the Court ORDERS:
20
              1.      The sty is LIFTED;
21
              2.      The Court sets a further scheduling conference on May 27, 2021 at 8:30 a.m. No later than
22

23   May 21, 2021, counsel SHALL file a joint report detailing the status of the case and proposing dates for

24   the case schedule.

25   IT IS SO ORDERED.
26
     Dated:        April 15, 2021                         _ /s/ Jennifer L. Thurston
27                                                 CHIEF UNITED STATES MAGISTRATE JUDGE

28
